Citation Nr: 0611680	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  05-27 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the sternocleidomastoid muscle.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the RO, which denied, 
in pertinent part, the benefit sought herein.

This case has been advanced on the Board's docket due to good 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2005).  


FINDING OF FACT

The medical evidence does not show residuals of an injury to 
the sternocleidomastoid muscle.


CONCLUSION OF LAW

Residuals of an injury to the sternocleidomastoid muscle were 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has an obligation to notify those claiming VA benefits of 
what information or evidence is needed in order to 
substantiate a claim, and VA has a duty to assist claimants 
by making reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005). 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In July 2004, prior to the initial adjudication of 
this claim, the RO sent the veteran a letter that informed 
him of the evidence necessary to establish service connection 
for, among other things, the issue on appeal, what evidence 
they would obtain, and what evidence he should submit.  This 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to this 
claim.  The Board finds that the notice requirements set 
forth have been met, because while the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date - i.e. the 
latter two elements of service connection, noted above - for 
the disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that the preponderance of 
the evidence is against the veteran's claim of service 
connection for residuals of an injury to the 
sternocleidomastoid muscle, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also concludes VA's duty to assist has been 
satisfied.  Among other things, the veteran was afforded a 
comprehensive VA medical examination relevant to the issue on 
appeal.  Although the November 2004 VA examiner did not have 
access to the claims file, a remand to the RO to have the 
examiner review the record is not required, as no pertinent 
disability was found, and a remand would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

The service medical records reflect that the veteran drove a 
truck into the wing of an airplane.  Shattered glass caused 
lacerations to, in pertinent part, the veteran's neck.  He 
bled profusely from a jagged transverse laceration from the 
region of the hyoid cartilage extending laterally to the 
outer edge of the sternocleidomastoid muscle severing all 
structures of the ribbon muscles and peeling off the areolar 
perivenous tissues of the right jugular vein.  Treatment was 
successful, and the veteran was returned to duty.

Upon comprehensive VA examination in November 2004, the 
examiner found no residuals of injury to the 
sternocleidomastoid muscle.  Indeed, there was no loss of 
strength or sensation or any sign of muscle atrophy, and it 
was equal on both sides.  In his diagnosis, the examiner 
explicitly noted no involvement to the right 
sternocleidomastoid muscle.  Because it appears that the 
veteran has no present residuals of an injury to the 
sternocleidomastoid muscle, service connection for such must 
be denied.  Id.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in November 2004, a VA examiner opined 
that the veteran did not have residuals of his inservice 
injury to the sternocleidomastoid.  There is no competent 
medical evidence to the contrary.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule is not for application.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); see also 38 U.S.C. § 5107.


ORDER

Service connection for residuals of an injury to the 
sternocleidomastoid muscle is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


